                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
       v.                                      )     Criminal No. 09-273
                                               )
RAHEEM MUHAMMAD,                               )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       On October 1, 2018, the court held an evidentiary hearing regarding defendant Raheem

Muhammad’s (“Muhammad”) motion for early termination of his supervised release (ECF No.

959). The government opposed the motion (ECF No. 964). For the reasons set forth on the

record, the motion was granted in part and denied in part. This memorandum opinion further

explains the court’s decision and reasoning.

       Pursuant to 18 U.S.C. § 3583, after considering certain enumerated factors in 18 U.S.C. §

3553(a), the court may:

       terminate a term of supervised release and discharge the defendant released at any
       time after the expiration of one year of supervised release, pursuant to the
       provisions of the Federal Rules of Criminal Procedure relating to the modification
       of probation, if it is satisfied that such action is warranted by the conduct of the
       defendant released and the interest of justice.

   The pertinent § 3553(a) factors the court must consider before terminating the term of

supervised release are:

      the nature and circumstances of the offense and the history and characteristics of the

       defendant, § 3553(a)(1);

      the need for the sentence imposed to afford adequate deterrence to criminal conduct and

       protect the public from further crimes of the defendant, §§ 3553(a)(2)(B)-(C);
       the kinds of sentences available, § 3553(a)(3);

       the sentencing range established by the Sentencing Commission, § 3553(a)(4);

       any pertinent policy statement issued by the Sentencing Commission, § 3553(a)(5);

       the need to avoid unwarranted sentence disparities among defendants with similar records

        who have not been found guilty of similar conduct, § 3553(a)(6); and

       the need to provide restitution to any victims of the offense, § 3553(a)(7).

“[E]arly termination of supervised release under section 3583(e) should occur only when the

sentencing judge is satisfied that something exceptional or extraordinary warrants it.” United

States v. Laine, 404 F. App’x 571, 573-74 (3d Cir. 2010). “Compliance with the conditions of

supervised release are expected and not exceptional.” Id. at 574. The court will consider the

pertinent factors set forth in § 3553(a) in this light.

(1) The nature and circumstances of the offense and the history and characteristics of the

defendant, § 3553(a).

        Muhammad pleaded guilty to conspiracy to distribute 500 grams to 2.0 kilograms of

cocaine and was sentenced to the mandatory minimum of 60 months imprisonment, to be

followed by 5 years of supervised release. Muhammad also had a previous serious drug

conviction.

        The mandatory minimum term of supervised release is 4 years. Muhammad was released

from custody on September 19, 2014, and completed four years of supervised release on

September 19, 2018. Muhammad’s conduct while on supervision in this case has been

exemplary. He had no violations and all drug tests were clean. Since February 2015, he has

been on administrative supervision, which requires submitting a monthly report and no personal


                                                    2
visits with the probation officer. Muhammad worked steadily until April 2018, when he

underwent emergency surgery and qualified for Social Security disability benefits.

       Muhammad seeks early termination of his supervised release because he suffers from

severe kidney failure and is on a list for a kidney transplant. If a replacement kidney becomes

available, Muhammad will likely have to react immediately and may have to travel outside the

state. In addition, given his health, Muhammad would like to visit family in Cincinnati, Ohio

and take his minor children to Disney World.

(2) The need for the sentence imposed to afford adequate deterrence to criminal conduct and

protect the public from further crimes of the defendant, §§ 3553(a)(2)(B)-(C).

       Muhammad served his prison term and the minimum guideline range of supervised

release. Given Muhammad’s criminal conviction and history, the court imposed a five-year term

of supervision to provide further deterrence and protection to the public.

(3) The kinds of sentences available, § 3553(a)(3).

       This factor is neutral.

(4) The sentencing range established by the Sentencing Commission, § 3553(a)(4).

       The guideline range for a term of supervised release was 4 to 5 years.

(5) Any pertinent policy statement issued by the Sentencing Commission, § 3553(a)(5).

       The Sentencing Commission issued no pertinent policy statements.

(6) The need to avoid unwarranted sentence disparities among defendants with similar records

who have not been found guilty of similar conduct, § 3553(a)(6).

       There is no evidence of a need to terminate supervised release to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of


                                                 3
similar conduct. Generally, terms of supervised are fulfilled because “simple compliance with

the conditions of supervised release are expected and not exceptional.” Laine, 404 F. App’x at

574. If Muhammad obtains a kidney transplant, the need for him to recuperate and his likely

inability to file timely reports with the probation office provide adequate justification to modify

or terminate his conditions of supervision.

(7) The need to provide restitution to any victims of the offense, § 3553(a)(7).

       Restitution is not an issue in this case.

       Based on Muhammad’s compliance to date, the need for continued supervision is

somewhat reduced. On the other hand, the burden on Muhammad to comply with the remaining

conditions of supervision is relatively light. The government and probation office acknowledged

that Muhammad would be given permission to travel to obtain a kidney replacement and to visit

family if he asked. After considering all these factors, the court granted Muhammad’s motion in

part and modified the conditions of supervision as follows: (1) defendant is pre-approved to

travel to obtain a kidney transplant without prior notice or permission to the probation office;

when defendant gives notice of the transplant to the probation office, the probation office shall

notify the court and the court will terminate supervision; and (2) defendant is pre-approved to

travel to his aunt’s house in Cincinnati, Ohio, and to take his family to Disney World; defendant

must provide notice to the probation office of the dates of such travel and his location. The

motion was denied in all other respects.


                                                       By the court:
October 3, 2018
                                                        /s/ JOY FLOWERS CONTI
                                                       Joy Flowers Conti
                                                       United States District Judge

                                                   4
